                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           DOCKET NO. 3:16-CR-166-MOC-DSC-1

                                               )
 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
 Vs.                                           )                       ORDER
                                               )
 AMUR MASHUG EL,                               )
                                               )
                 Defendant.                    )
                                               )


       THIS MATTER is before the Court on the Government’s unopposed Motion to Continue

Trial. (Doc. No. 100).

       Before the Court rules on the motion to continue, the Court will require defense counsel to

submit a written statement, within (3) three days, attesting that defendant consents to the

continuance of trial in this matter and that he understands and waives his rights under the Speedy

Trial Act.

       IT IS SO ORDERED.

                                           Signed: September 4, 2019




                                                   1
